                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


LAKEISHA THOMPSON,                           2:18-CV-12495-TGB

                 Plaintiff,

                                        ORDER GRANTING IN PART
      vs.                               DEFENDANT’S MOTION TO
                                          COMPEL DISCOVERY
EQUIFAX INFORMATION                           RESPONSES
SERVICES, LLC, TRANS UNION,
LLC, MICHIGAN FIRST CREDIT
UNION,

                 Defendants.


I.    Introduction

The Court held a hearing on April 16, 2019, at which counsel for both

parties appeared. At the hearing, the Court considered two outstanding

motions from Defendant, including the Motion to Compel Discovery

Responses from Plaintiff and to Extend Dates (ECF No. 33).

      As stated on the record, the Court took Defendant’s Motion to

Compel (ECF No. 33) under advisement and now issues this written

order resolving the motion.
II.   Background

      The Court has held several telephonic hearings with Plaintiff and

Defendant Michigan First Credit Union (“MFCU”) discussing discovery
problems. See ECF Nos. 31, 32. On the January 18, 2019 call, MFCU

complained that Plaintiff failed to respond to basic discovery and had not

provided responses to interrogatories. Plaintiff’s counsel informed the

Court that they had communication problems with Plaintiff and were
attempting to secure her signature on the response to interrogatories.

The second call was on the February 20, 2019. In that conference, MFCU

informed the Court that they had received answers, but that the answers
were “woefully incomplete” and included inappropriate objections. The

Court granted MFCU leave to file a motion to compel if that was

necessary to resolve the disagreement. On March 8, 2019, MFCU filed

the instant Motion to Compel, to which Plaintiff responded in opposition.

ECF Nos. 33, 34, 35. On April 1, 2019, the Court conducted another

telephonic hearing with all parties. On that call, parties informed the
Court that discovery was complete except those issues relating to the

pending motion, and that Plaintiff still intended to depose an MFCU

executive.

     MFCU moves the Court to compel discovery responses from

Plaintiff in two areas: (1) answers to interrogatories, and (2) production

of requested documents. MFCU seeks details of the settlements with

other defendants, attorney fee arrangements, and Plaintiff’s credit report

history, saying this information is relevant and not protected by

privilege. ECF No. 33, PageID.199. MFCU claims that “the settlement

agreements could bear on the credibility of witnesses (e.g. witnesses may
                                    2
be biased as a result of the settlement)[.]” ECF No. 33, PageID.211.

MFCU says that they need this information before they can complete

deposition of Plaintiff “and potentially other witnesses.” ECF No. 33,

PageID.200. MFCU also claims that any objections lodged by Plaintiff are
waived since they were untimely. ECF No. 33, PageID.212.

     Plaintiff responds that that the settlements with the other

defendants, Equifax and Transunion, are not relevant to her claims
against MFCU, and that the settlement agreements have no bearing on

witness credibility. ECF No. 34, PageID.297–98. Plaintiff says that there

is no right to contribution under the FCRA, so there is no danger of

“double recovery” here, making the settlement agreements with the other

defendants irrelevant to MFCU. ECF No. 34, PageID.298–299. Plaintiff

also says that attorney fees—if awarded—will be approved by the Court
using the lodestar method, so the client agreement is also irrelevant. ECF

No. 34, PageID.301. Plaintiff claims that redactions to her credit report

history were to protect sensitive or irrelevant information. ECF No. 34,

PageID.302. Plaintiff further says that Federal Rule of Civil Procedure

33 (Interrogatories) contains a waiver for untimeliness, but Rule 34

(Document Production) does not. ECF No. 34, PageID.302–303.

“Therefore, Plaintiff has not waived her objections to MFCU’s requests

for production of documents.” ECF No. 34, PageID.303.




                                    3
III. Analysis

         MFCU challenges Plaintiff’s response to two interrogatories, and
four requests to produce documents. The Court will examine each

interrogatory in turn.

                          INTERROGATORY NO. 7
              State the amount of consideration you received
              from each other defendant in this action in
              consideration for the settlement, release, or
              compromise of your claims against that defendant.
                                  RESPONSE
              Plaintiff objects to the request as calling for
              information protected by Attorney-Client Privilege
              or the Work Product Doctrine. Furthermore, the
              settlement [with] each co-defendant precludes
              disclosure of this information as it includes a
              confidentiality clause.

         In her complaint, Plaintiff alleges both negligent and willful

noncompliance with the FCRA by MFCU. ECF No. 1, PageID.4–7. In the

case of negligent noncompliance, the FCRA allows recovery of actual

damages plus costs and fees. 15 U.S.C. § 1671o(a)(1); see also Boggio v.

USAA Fed. Sav. Bank, 696 F.3d 611, 615 (6th Cir. 2012). But where the

noncompliance is willful, the FCRA allows either actual damages, or

statutory damages in an amount more than $100 and less than $1,000,
plus costs and fees. 15 U.S.C. § 1681n (a)(1)(A); see also Boggio, 696 F.3d

at id.

         Even if a jury only finds negligent noncompliance by MFCU—
thereby limiting Plaintiff to recovery of actual damages only—there is no

                                      4
right to contribution or indemnification under the FCRA. Boatner v.

Choicepoint Workplace Sols., Inc., No. CV 09-1502-MO, 2010 WL

1838727, at *2 (D. Or. May 6, 2010) (citing McSherry v. Capital One FSB,

236 F.R.D. 516, 520–21 (W.D. Wash. 2006); Kay v. First Cont'l Trading,
Inc., 966 F. Supp. 753, 754–56 (N.D. Ill. 1997); Cintron v. Savit Enters.,

No. 07–cv–04389 (FLW), 2009 WL 971406, at *2–4 (D.N.J. Apr. 9, 2009));

see also Jansen v. Equifax Info. Servs., LLC, No. 05-CV-385-BR, 2010 WL
3075324, at *2 (D. Or. Aug. 6, 2010).

     Accordingly, there is no danger of double recovery by Plaintiff. For

that reason, the details of Plaintiff’s settlement agreements with other

defendants are irrelevant. MFCU is entitled only to discover “any

nonprivileged matter that is relevant to [their] claim or defenses and

proportional to the needs of the case…” FED. R. CIV. P. 26(b)(1). Because
this material is not relevant to MFCU’s claims or defenses, it is not

discoverable.

     MFCU also advanced alternative arguments in support of its

request for this information. Counsel for MFCU argued at the hearing

that it is possible that the settlement agreements with other defendant

may have somehow inadvertently dismissed MFCU, in which case MFCU

should be entitled to know that Plaintiff dismissed it from the case.

Counsel argued that there is no way to know whether MFCU was

mistakenly (but somehow validly) also dismissed from this action without


                                    5
seeing the settlement agreements. This argument finds no firm footing

in any law of which the Court is aware.

      MFCU further argued that the settlement agreements should be

discoverable for the purpose of identifying witness bias. The argument
here is that provisions in the agreements may bias the testimony of key

witnesses from the now-dismissed defendants. Although it does not

explicitly say so, MFCU’s argument may be suggesting the possibility
that the settlement agreements contain            a so-called “Mary Carter”

provision.1 A “Mary Carter” agreement is “an agreement limiting the

liability of those [settling] defendants to a sum certain, [and to] continue

to litigate the matter in order to thrust the lion’s share of liability on the

non-agreeing defendants.” Leon v. J & M Peppe Realty Corp., 190 A.D.2d

400, 414 (N.Y. App. Div. 1st Dep’t 1993). There is some precedent for

disclosure of these types of agreements that create a clear bias between

defendants against one another. See State Farm Mut. Auto. Ins. Co. v.

Universal Health Grp., Inc., 325 F.R.D. 602, 607 (E.D. Mich. 2016),

adopted, No. 14-CV-10266, 2016 WL 6822014 (E.D. Mich. Nov. 18, 2016)

(citing Thomas & Marker Const. Co. v. Wal–Mart Stores, Inc., No. 06–

406, 2008 WL 3200642, at *3 (S.D. Ohio Aug. 6, 2008) (allowing disclosure

of settlement agreement because of possibility of witness bias); and



1See, generally, Dave Yoh & William Lesser, What Is a “Mary Carter” Agreement?,
AM. BAR ASS’N., https://www.americanbar.org/groups/litigation/committees/admi
ralty/practice/2018/what-is-a-mary-carter-agreement/ (last visited Apr. 23, 2019).
                                        6
Gardiner v. Kelowna Flightcraft, Ltd., 10–947, 2011 WL 1990564, at *2

(S.D. Ohio May 23, 2011) (party requesting disclosure of agreement that

might contain a Mary Carter provision had the right to determine “the

practical and legal effect of the agreement,” which could then be argued
to the court for a final determination)). But when a Mary Carter

agreement exists, the settling defendants remain in the litigation.

Indeed, the point of the agreement is that one defendant settles for a
certain capped amount of damages in exchange for assisting plaintiff in

their case against non-settling defendants. For the scheme to prevail,

defendants must remain in the litigation. In the instant case, both

settling defendants, Equifax Information Services, LLC, and Trans

Union, LLC, have been dismissed pursuant to their settlements with

Plaintiff. ECF Nos. 26, 27.
        MFCU has not presented any reason to believe that the settlement

agreements here contain any such terms, but rather argues that

inclusion of such a provision is within the general realm of conceivability.

While it is always the case that anything is possible, that maxim is not a

justification for requiring the disclosure of settlement agreements that

are otherwise confidential. Witness bias may be explored through
diligent cross-examination. If a witness called from one of the settling

defendants demonstrates bias related to their settlement agreement,

MFCU may raise the question of whether it should be disclosed at that

time.
                                     7
     MFCU’s motion to compel a response to Interrogatory No. 7 is

DENIED.

     Defendant also seeks to compel an answer to the following

interrogatory:

                      INTERROGATORY NO. 12
           Please provide your credit score for each month
           during the last 3 years.
                              RESPONSE
           Plaintiff objects to the requests as calling for
           information      that    is     irrelevant  and
           disproportionate to the needs of this case.

     Plaintiff’s claim is tied to MFCU’s allegedly negligent and errant

reporting on her credit report. Plaintiff’s counsel attempted at the
hearing to argue that Plaintiff’s emotional injury comes not from the

effect of the errant reporting on her credit score, but by the mere

existence of an errant reporting. However, if the errant reporting had no

material impact on her credit score or her ability to obtain credit, loans,

or other financial instruments, the allegedly errant reporting by MFCU

would amount to little more than a harmless clerical error. To the extent

that Plaintiff’s injury must be logically and inextricably tied to the effect

that the errant reporting had on her credit report, her credit report

history is relevant and discoverable material.

  Plaintiff informed however that the specific request of three years’

worth of reports, broken down by month may be impossible to obtain.

According to Plaintiff, the credit reporting agencies only create a report
                                     8
upon request and cannot now go back to a point in time to produce the

report that would have existed at that moment. But this does not explain

why Plaintiff redacted her current existing report. Because information

about her credit report and score is relevant, Plaintiff is ordered to to
provide as many of her credit reports from the past three years as she is

able to obtain, and limit redactions only to personal identity information

of the kind that is normally redacted from court filings.
     MFCU’s motion to compel a response to Interrogatory No. 12 is

GRANTED in PART.

     Defendant also seeks to compel responses to the following requests

for production of documents:

                    REQUEST TO PRODUCE NO. 1
           Produce all documents you may rely on at trial in
           this matter.
                               RESPONSE
           Plaintiff has not yet determined all documents she
           will introduce, however, see attached.

     MFCU’s motion to compel all the documents Plaintiff intends to

rely on at trial is GRANTED. Discovery is closed for Plaintiff’s claims,

and trial is imminent. Plaintiff is ordered to produce all documents it

intends to rely on at trial within14 days of this order.

                    REQUEST TO PRODUCE NO. 5
           Produce copies of the credit report(s) on which you
           rely in this action.
                                RESPONSE
           See attached. [incomplete reports attached]
                                     9
     For the same reasoning as applied to Interrogatory No. 12, this

request to produce is GRANTED. Plaintiff must provide the credit

reports on which she relies in this action redacted only for personal

identity or sensitive information.

                    REQUEST TO PRODUCE NO. 6
           Produce a copy of your fee agreement with your
           attorney.
                              RESPONSE
           Plaintiff objects to the request as calling for
           information     protected  by   Attorney-Client
           Privilege.

     Plaintiff’s fee agreement with her attorney is irrelevant to MFCU’s

defense or settlement position. MFCU’s motion is DENIED as it pertains
to Request to Produce No. 6.

                     REQUEST TO PRODUCE NO. 7
           Produce a copy of any and all settlement
           agreements, releases, or any other documents
           executed in resolution of the claims you asserted
           in this action against any and all other defendants.
                               RESPONSE
           Plaintiff objects to the request as calling for
           information      protected   by      Attorney-Client
           Privilege. Moreover, Plaintiff is precluded from
           disclosure pursuant to confidentiality clauses
           contained in each.

For the reasons explained under Interrogatory No. 7, MFCU’s motion as

it pertains to Request to Produce No. 7 is DENIED.



                                     10
IV.   Conclusion

MFCU’s motion to compel:
      Interrogatory Number 7 is DENIED;

      Interrogatory Number 12 is GRANTED in PART;

      Request to Produce Number 1 is GRANTED;

      Request to Produce Number 5 is GRANTED;

      Request to Produce Number 6 is DENIED;

      Request to Produce Number 7 is DENIED.
MFCU’s request for Plaintiff to pay MFCU’s attorneys’ fees related to this

motion is DENIED.

The items ordered produced herein shall be provided within 14 days of

the date of this Order. All other discovery is closed except for as specified

in this Court’s April 19, 2019 Order (ECF No. 38).


      IT IS SO ORDERED.

Dated: May 9, 2019           s/Terrence G. Berg
                             TERRENCE G. BERG
                             UNITED STATES DISTRICT JUDGE




                                     11
